Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is a non-Final office action in merits.  Claims 1-22, as originally filed, are presently pending and have been considered below.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2018-0076226, filed on 7/2/2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/26/19, and 10/8/19 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 recites: “A method of building an image model, the method comprising: generating a target image model comprising an additional layer and remaining layers that are same as layers of a reference image model and;” in which “and” at the end should be removed.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or
    nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-6, 11, 13, 17, 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over NPL, “Progressive Growing of GANs for Improved Quality, Stability, and Variation”, Karras et al. Published as conference paper at ICLR 2018, Feb, 26, 2018, (hereinafter Karras).



As to claim 2, Karras discloses the method of claim 1, wherein the generating of the target image model comprises generating the target image model by connecting the additional layer to a layer located on an input side of the remaining layers in the target image model (Fig 1, the layer being added in the input side (on the top) of the existing layers).  

As to claim 3, Karras discloses the method of claim 1, wherein the generating of the target image model comprises initializing the additional layer by assigning a random value to each nodes of the additional layer (Sec. 4.1; Fig 9, showing results of training starting from ten random initializations).  



As to claim 5, Karras discloses the method of claim 4, wherein the determining of the reference model output comprises: generating a conversion image by converting the training input based on an input layer of the reference image model (sec 2, Fig 1, conversion image with 4x4 low spatial resolution); and computing the reference model output from the conversion image (sec 2, Fig 1, model output also with 4x4 spatial resolution).  

As to claim 6, Karras discloses the method of claim 1, wherein the training of the additional layer comprises training the target image model based on a reference model output and a target model output that are based on the reference image model and the target image model, respectively (Figs 1-2).  

As to claim 11, Karras discloses the method of claim 1, wherein the generating of the target image model comprises: generating the remaining layers of the target image model by duplicating parameters and a layer structure of the reference image model; and connecting the additional layer to the remaining layers (Fig 1).  

As to claim 13, Karras discloses the method of claim 1, wherein a number of nodes in the additional layer is greater than or equal to a number of nodes in one of the layers of the reference image model and is less than or equal to a number of nodes in an input layer of the target image model (Fig 1, 8x8 vs 4x4).  

As to claim 17, Karras discloses the method of claim 1, wherein the target image model is configured to receive an image with a resolution higher than an input resolution of the reference image model (Fig 1).  

As to claim 19, Karras discloses the method of claim 5, wherein the resolution of the image is greater than a resolution of the conversion image (sec 2, also see rejection in claim 4).  

As to claim 20, Karras discloses the method of claim 1, wherein a number of nodes in the additional layer is greater than a number of nodes in any of the layers of the reference image model (Fig 1).  

As to claim 21, it recites a non-transitory CRM storing instructions executed to perform method of claim 1. Rejection of claim 1 is therefore incorporated herein.

As to claim 22, it is an apparatus claim encompassed claim 1. Rejection of claim 1 is therefore incorporated herein.

Claims 7-10, 12, 14-16, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Karras in view of US 2019/0279036 A1, Pan  (hereinafter Pan).

As to claim 7, Karras discloses the method of claim 6, but does not expressly teach the training of the additional layer comprises: computing an error based on the reference model output and the target model output; and updating a parameter of at least a portion of the remaining layers and the additional layer in the target image model based on the computed error.  Pan, in the same or similar field of endeavor, further teaches computing an error based on the reference model output and the target model output (pars 0098, 0117, computing model error); and updating a parameter of at least a portion of the remaining layers and the additional layer in the target image model based on the computed error (pars 0098, 0117 using error back propagation to update the parameters of the model until the model reach a convergence target).
Therefore, consider Karras and Pan’s teachings as a whole, it would have been obvious to one of skill in the art before the filing date of invention to incorporate Pan’s teachings 

As to claim 8, Karras as modified discloses the method of claim 7, wherein the updating of the parameter comprises repeating updating of the parameter until an error between the reference model output and the target model output converges (Pan: pars 0098, 0117).  



As to claim 10, Karras as modified discloses the method of claim 1, wherein the training of the additional layer comprises updating a parameter of the additional layer while maintaining parameters of the remaining layers in the target image model .  


As to claim 12, Karras as modified discloses the method of claim 1, further comprising: updating parameters of the remaining layers and the additional layer in the target image model, in response to a completion of training of the additional layer (Pan: pars 0098-0099, 0111, 0117, updating a parameter of added layer until the model convergence).  

As to claim 14, Karras discloses the method of claim 1, further comprising: acquiring an input image (Table 2) but does not expressly teach determining a label of the input image; and additionally training the target image model based on the input image and the label. Pan, in the same or similar field of endeavor, further teaches acquiring an input image (pars 0062, 0065, 0067), determining a label of the input image (Fig 2; pars 0005-0008, 0014-0016); and additionally training the target image model based on the input image and the label (Figs 5B, 6B, 7; pars 0016, 0027-0034, 0044-0045, training 
Therefore, consider Karras and Pan’s teachings as a whole, it would have been obvious to one of skill in the art before the filing date of invention to incorporate Pan’s teachings on training the target image model using input image and labeling information for training the target model in Karras’s method for pattern recognition application.

As to claim 15, Karras as modified discloses the method of claim 14, wherein the determining of the label comprises determining the label based on a user input associated with the acquiring of the input image (Pan: pars 0002, 0062, 0065, 0067, speech, text, and character recognitions commonly require user voice input and text input from an user interface).  

As to claim 16, Karras as modified discloses the method of claim 1, further comprising: generating an additional image model comprising an additional layer connected to the target image model, in response to a completion of training of the target image model (Karras: Fig 1, an additional layer with 8x8 convolutional layer being connected to the target image model; Pan: pars 0012, 0022, 0030, 0040); and training the additional layer of the additional image model based on an output of the target image model (Karras: Figs 1-2, secs 2-3; Pan: pars 0012, 0025-0028, 0030, 0043).  

As to claim 18, Karras as modified discloses the method of claim 1, wherein the training of the additional layer comprises training the additional layer based on feature data 

Contact Information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUN SHEN whose telephone number is (571)270-7927.  The examiner can normally be reached on Mon-Fri 8:30-5:50 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-270-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



QUN SHEN
Primary Examiner
Art Unit 2661


/QUN SHEN/
Primary Examiner, Art Unit 2661